


110 HR 3645 IH: Healthier Heroes

U.S. House of Representatives
2007-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3645
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2007
			Mr. Space (for
			 himself, Ms. Sutton,
			 Ms. Matsui, and
			 Mr. Rodriguez) introduced the
			 following bill; which was referred to the Committee on Armed Services, and in
			 addition to the Committees on Veterans’
			 Affairs, Education and
			 Labor, House
			 Administration, and Oversight and Government Reform, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To implement recommendations of the President’s
		  Commission on Care for America’s Returning Wounded Warriors.
	
	
		1.Short titleThis Act may be cited as the
			 Healthier Heroes
			 Act.
		2.Clarification of
			 objectives for and coordination between DoD and VA programs
			(a)Single,
			 comprehensive, standardized medical examinationThe Secretary of Defense and the Secretary
			 of Veterans Affairs shall develop a single, comprehensive, standardized medical
			 examination for members of the Armed Forces that, while administered by the
			 Department of Defense, will be—
				(1)used by medical evaluation boards and
			 physical evaluation boards of the Department of Defense to determine the
			 fitness of a member of the Armed Forces to perform the duties of the member’s
			 office, grade, rank, or rating; and
				(2)used by the Department of Veterans Affairs
			 to establish the disability rating, compensation, and benefits programs for the
			 member if the member is retired or separated because of physical
			 disability.
				(b)DOD role limited
			 to determining fitness To serveSection 1216 of title 10, United
			 States Code, is amended—
				(1)in subsection
			 (b)—
					(A)by striking
			 paragraph (2); and
					(B)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and
					(2)by
			 adding at the end the following new subsection:
					
						(e)The determination under this chapter of the
				percentage of disability of a member of the armed forces at the time of the
				member’s separation from active duty shall be made by the Department of
				Veterans
				Affairs.
						.
				(c)Sense of
			 congressIt is the sense of
			 Congress that the use of a single, comprehensive, standardized medical
			 examination by both the Department of Defense and the Department of Veterans
			 Affairs and the clear differentiation of the roles of the Department of Defense
			 and Department of Veterans Affairs disability programs will eliminate
			 duplicative processes as well as reduce inequities for members of the Armed
			 Forces.
			3.Availability of
			 post-traumatic stress disorder careNotwithstanding any other provision of law,
			 the Secretary of Veterans Affairs shall provide appropriate medical care to any
			 veteran of Operation Iraqi Freedom or Operation Enduring Freedom who needs
			 medical care for post-traumatic stress disorder regardless of the length of
			 time the veteran has been separated from active duty service in the armed
			 forces.
		4.Extended benefits
			 under TRICARE for primary caregivers of members of the uniformed services who
			 incur a serious injury or illness on active duty
			(a)In
			 GeneralSection 1079(d) of title 10, United States Code, is
			 amended—
				(1)by
			 redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively;
			 and
				(2)by inserting after
			 paragraph (1) the following new paragraph (2):
					
						(2)(A)Subject to such terms,
				conditions, and exceptions as the Secretary of Defense considers appropriate,
				the program of extended benefits for eligible dependents under this subsection
				shall include extended benefits for the primary caregivers of members of the
				uniformed services who incur a serious injury or illness on active duty.
							(B)The Secretary of Defense shall
				prescribe in regulations the individuals who shall be treated as the primary
				caregivers of a member of the uniformed services for purposes of this
				paragraph.
							(C)For purposes of this section, a
				serious injury or illness, with respect to a member of the uniformed services,
				is an injury or illness that may render the member medically unfit to perform
				the duties of the member’s office, grade, rank, or rating and that renders a
				member of the uniformed services dependant upon a
				caregiver.
							.
				(b)Effective
			 DateThe amendments made by subsection (a) shall take 60 days
			 after the date of the enactment of this Act.
			5.Family Medical
			 Leave Act
			(a)Servicemember
			 family leave under the Family and Medical Leave Act
				(1)DefinitionsSection 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611) is
			 amended by adding at the end the following:
					
						(14)Active
				dutyThe term active duty means duty under a call or
				order to active duty under a provision of law referred to in section
				101(a)(13)(B) of title 10, United States Code.
						(15)Covered
				servicememberThe term covered servicemember means a
				member of the Armed Forces, including a member of the National Guard or a
				Reserve, who is undergoing medical treatment, recuperation, or therapy, is
				otherwise in medical hold or medical holdover status, or is otherwise on the
				temporary disability retired list, for a serious injury or illness.
						(16)Medical hold or
				medical holdover statusThe term medical hold or medical
				holdover status means—
							(A)the status of a
				member of the Armed Forces, including a member of the National Guard or a
				Reserve, assigned or attached to a military hospital for medical care;
				and
							(B)the status of a
				member of a reserve component of the Armed Forces who is separated, whether
				pre-deployment or post-deployment, from the member’s unit while in need of
				health care based on a medical condition identified while the member is on
				active duty in the Armed Forces.
							(17)Next of
				kinThe term next of kin, used with respect to an
				individual, means the nearest blood relative of that individual.
						(18)Serious injury
				or illnessThe term
				serious injury or illness, in the case of a member of the Armed
				Forces, means an injury or illness incurred by the member in line of duty on
				active duty in the Armed Forces that results in a serious physical disability,
				as defined in section 199.2 of title 32, Code of Federal Regulations, or that
				renders the member medically unfit to perform the duties of the member’s
				office, grade, rank, or
				rating.
						.
				(2)Entitlement to
			 LeaveSection 102(a) of such Act (29 U.S.C. 2612(a)) is amended
			 by adding at the end the following:
					
						(3)Servicemember
				family leaveSubject to section 103, an eligible employee who is
				the spouse, son, daughter, parent, or next of kin of a covered servicemember
				shall be entitled to a total of 26 workweeks of leave during a 12-month period
				to care for the servicemember. The leave described in this paragraph shall only
				be available during a single 12-month period.
						(4)Combined leave
				totalDuring the single 12-month period described in paragraph
				(3), an eligible employee shall be entitled to a combined total of 26 workweeks
				of leave under paragraphs (1) and (3). Nothing in this paragraph shall be
				construed to limit the availability of leave under paragraph (1) during any
				other 12-month
				period.
						.
				(3)Requirements
			 Relating to Leave
					(A)ScheduleSection
			 102(b) of such Act (29 U.S.C. 2612(b)) is amended—
						(i)in
			 paragraph (1), in the second sentence—
							(I)by striking
			 section 103(b)(5) and inserting subsection (b)(5) or (f)
			 (as appropriate) of section 103; and
							(II)by inserting
			 or under subsection (a)(3) after subsection
			 (a)(1); and
							(ii)in
			 paragraph (2), by inserting or under subsection (a)(3) after
			 subsection (a)(1).
						(B)Substitution of
			 paid leaveSection 102(d) of such Act (29 U.S.C. 2612(d)) is
			 amended—
						(i)in
			 paragraph (1)—
							(I)by inserting
			 (or 26 workweeks in the case of leave provided under subsection
			 (a)(3)) after 12 workweeks the first place it appears;
			 and
							(II)by inserting
			 (or 26 workweeks, as appropriate) after 12
			 workweeks the second place it appears; and
							(ii)in
			 paragraph (2)(B), by adding at the end the following: An eligible
			 employee may elect, or an employer may require the employee, to substitute any
			 of the accrued paid vacation leave, personal leave, family leave, or medical or
			 sick leave of the employee for leave provided under subsection (a)(3) for any
			 part of the 26-week period of such leave under such subsection..
						(C)NoticeSection
			 102(e)(2) of such Act (29 U.S.C. 2612(e)(2)) is amended by inserting or
			 under subsection (a)(3) after subsection (a)(1).
					(D)Spouses employed
			 by same employerSection 102(f) of such Act (29 U.S.C. 2612(f))
			 is amended—
						(i)by
			 redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), and aligning
			 the margins of the subparagraphs with the margins of section
			 102(e)(2)(A);
						(ii)by
			 striking In any and inserting the following:
							
								(1)In
				generalIn any
								;
				and
						(iii)by
			 adding at the end the following:
							
								(2)Servicemember
				family leave
									(A)In
				generalThe aggregate number of workweeks of leave to which both
				that husband and wife may be entitled under subsection (a) may be limited to 26
				workweeks during the single 12-month period described in subsection (a)(3) if
				the leave is—
										(i)leave under
				subsection (a)(3); or
										(ii)a
				combination of leave under subsection (a)(3) and leave described in paragraph
				(1).
										(B)Both limitations
				applicableIf the leave taken by the husband and wife includes
				leave described in paragraph (1), the limitation in paragraph (1) shall apply
				to the leave described in paragraph
				(1).
									.
						(4)CertificationSection
			 103 of such Act (29 U.S.C. 2613) is amended by adding at the end the
			 following:
					
						(f)Certification
				for Servicemember Family LeaveAn employer may require that a
				request for leave under section 102(a)(3) be supported by a certification
				issued at such time and in such manner as the Secretary may by regulation
				prescribe.
						.
				(5)Failure To
			 ReturnSection 104(c) of such Act (29 U.S.C. 2614(c)) is
			 amended—
					(A)in paragraph
			 (2)(B)(i), by inserting or under section 102(a)(3) before the
			 semicolon; and
					(B)in paragraph
			 (3)(A)—
						(i)in
			 clause (i), by striking or at the end;
						(ii)in
			 clause (ii), by striking the period and inserting ; or;
			 and
						(iii)by
			 adding at the end the following:
							
								(iii)a
				certification issued by the health care provider of the servicemember being
				cared for by the employee, in the case of an employee unable to return to work
				because of a condition specified in section
				102(a)(3).
								.
						(6)EnforcementSection
			 107 of such Act (29 U.S.C. 2617) is amended, in subsection (a)(1)(A)(i)(II), by
			 inserting (or 26 weeks, in a case involving leave under section
			 102(a)(3)) after 12 weeks.
				(7)Instructional
			 EmployeesSection 108 of such Act (29 U.S.C. 2618) is amended, in
			 subsections (c)(1), (d)(2), and (d)(3), by inserting or under section
			 102(a)(3) after section 102(a)(1).
				(b)Servicemember
			 family leave for civil service employees
				(1)DefinitionsSection
			 6381 of title 5, United States Code, is amended—
					(A)in paragraph (5),
			 by striking and at the end;
					(B)in paragraph (6),
			 by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(7)the term
				active duty means duty under a call or order to active duty under
				a provision of law referred to in section 101(a)(13)(B) of title 10, United
				States Code;
							(8)the term
				covered servicemember means a member of the Armed Forces,
				including a member of the National Guard or a Reserve, who is undergoing
				medical treatment, recuperation, or therapy, is otherwise in medical hold or
				medical holdover status, or is otherwise on the temporary disability retired
				list, for a serious injury or illness;
							(9)the term
				medical hold or medical holdover status means—
								(A)the status of a
				member of the Armed Forces, including a member of the National Guard or a
				Reserve, assigned or attached to a military hospital for medical care;
				and
								(B)the status of a
				member of a reserve component of the Armed Forces who is separated, whether
				pre-deployment or post-deployment, from the member’s unit while in need of
				health care based on a medical condition identified while the member is on
				active duty in the Armed Forces;
								(10)the term
				next of kin, used with respect to an individual, means the nearest
				blood relative of that individual; and
							(11)the term serious injury or
				illness, in the case of a member of the Armed Forces, means an injury or
				illness incurred by the member in line of duty on active duty in the Armed
				Forces that results in a serious physical disability, as defined in section
				199.2 of title 32, Code of Federal Regulations, or that renders the member
				medically unfit to perform the duties of the member’s office, grade, rank, or
				rating.
							.
					(2)Entitlement to
			 LeaveSection 6382(a) of such title is amended by adding at the
			 end the following:
					
						(3)Subject to section
				6383, an employee who is the spouse, son, daughter, parent, or next of kin of a
				covered servicemember shall be entitled to a total of 26 administrative
				workweeks of leave during a 12-month period to care for the servicemember. The
				leave described in this paragraph shall only be available during a single
				12-month period.
						(4)During the single
				12-month period described in paragraph (3), an employee shall be entitled to a
				combined total of 26 administrative workweeks of leave under paragraphs (1) and
				(3). Nothing in this paragraph shall be construed to limit the availability of
				leave under paragraph (1) during any other 12-month
				period.
						.
				(3)Requirements
			 Relating to Leave
					(A)ScheduleSection
			 6382(b) of such title is amended—
						(i)in
			 paragraph (1), in the second sentence—
							(I)by striking
			 section 6383(b)(5) and inserting subsection (b)(5) or (f)
			 (as appropriate) of section 6383; and
							(II)by inserting
			 or under subsection (a)(3) after subsection
			 (a)(1); and
							(ii)in
			 paragraph (2), by inserting or under subsection (a)(3) after
			 subsection (a)(1).
						(B)Substitution of
			 paid leaveSection 6382(d) of such title is amended by adding at
			 the end the following: An employee may elect to substitute for leave
			 under subsection (a)(3) any of the employee’s accrued or accumulated annual or
			 sick leave under subchapter I for any part of the 26-week period of leave under
			 such subsection..
					(C)NoticeSection
			 6382(e) of such title is amended by inserting or under subsection
			 (a)(3) after subsection (a)(1).
					(4)CertificationSection
			 6383 of such title is amended by adding at the end the following:
					
						(f)An employing
				agency may require that a request for leave under section 6382(a)(3) be
				supported by a certification issued at such time and in such manner as the
				Office of Personnel Management may by regulation
				prescribe.
						.
				
